PER CURIAM.
By an amended petition for writ of habeas corpus it was alleged and supported by affidavit that the petitioner was an unmarried minor at the time of his trial for escape and that the provisions of Section 932.38, F.S.A., regarding notice to his parents were not complied with. Upon the basis of these allegations we issued a writ of habeas corpus to which the respondent has filed a return conceding the noncompliance with the mandatory provisions of Section 932.38, F.S.A. In light of this admission it follows that the petitioner is illegally restrained of his liberty under the purported conviction of the crime of escape, and that he must be released from confinement. However, he is remanded to the custody of the respondent pending appropriate disposition of the aforesaid charge of escape.
It is so ordered.
ROBERTS, C. J., and THOMAS, HOB-SON, DREW and THORNAL, JJ., concur.